Citation Nr: 0208139	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  The case 
was remanded for additional development by the Board in March 
2001, and the requested development has been accomplished to 
the extent possible.  In February 2001, a hearing was held at 
the RO before the Board Member signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2001).  
 
 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A spine disorder was not shown during service, and the 
evidence of record weighs against a conclusion that there is 
an etiologic relationship between in-service symptomatology 
or pathology and a current disability associated with 
osteoarthritis of the thoracolumbar spine. 


CONCLUSION OF LAW

Osteoarthritis of the thoracolumbar spine was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The March 2001 remand directed the RO to apply the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001) and implementing regulations 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  After reviewing the 
action undertaken by the RO following the March 2001 remand, 
the Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decisions dated in September 
1997 and September 1998; statement of the case dated in 
November 1998; supplemental statements of the case dated in 
September 1999, December 1999, March 2000, and November 2001; 
and a letter dated in April 2001 informing the veteran of the 
provisions of the VCAA.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the available service medical records and private 
and VA clinical evidence pertaining to treatment of the 
veteran's spine, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  In this regard, the veteran in March 2002 
stated that he had no additional evidence to submit.  
Finally, while the RO did not obtain an "advisory opinion" 
to determine the relationship between any current back 
disorder and service following the March 2001 remand, the 
Board emphasizes that the remand instructed the RO to obtain 
such an opinion only if it were determined that receipt of 
additional evidence necessitated such an opinion.  After 
reviewing the evidence added to the record subsequent to the 
March 2001 remand, the Board concurs with the decision of the 
RO to not obtain an advisory opinion, as none of the 
additional evidence included probative evidence of a 
relationship between a current back disability and service.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Facts/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records, including the 
separation examination and medical history compiled at that 
time, reveals no evidence of treatment for or complaints of a 
spine disorder.  In his first application for service 
connection filed after separation from service in August 
1953, the veteran did not refer to a back disability, nor was 
a back disability shown upon the first VA examination 
conducted in October 1953.  The veteran also did not refer to 
a back disability in a claim for service connection for other 
disabilities filed in July 1991. 

The first clinical evidence of record demonstrating a back 
disability is a private X-ray report dated in August 1990 
showing degenerative disc changes most prominent at L3-L4 and 
L5-S1.  A June 1993 VA X-ray demonstrated disc degeneration 
and spondylosis of the lumbar spine, greatest at L3-L4.  Also 
shown at that time was severe disc degeneration and 
spondylosis from C4 through C7.  A VA examination conducted 
in June 1993 showed a history of the veteran injuring his 
lumbosacral spine in an automobile accident seven years prior 
to this examination.  It was also reported that the veteran 
sustained an injury to the cervical spine due to alleged 
excessive police force one and one half year prior to the 
examination.  No reference to in-service treatment or 
symptomatology pertaining to the spine was made.  The 
diagnoses at that time included chronic neck pain with severe 
degenerative disc disease at C4-C5, C5-C6, and C6-C7 and 
chronic low back pain with degenerative disc disease at L3-
L4, L4-L5 and L5-S1. 

Reports from hospitalization at a private hospital in July 
1993 indicated the veteran fell from his wheelchair on the 
day he was admitted to this facility and sustained a 
concussion.  It was indicated the veteran wore a cervical 
collar secondary to injuries the veteran claimed were caused 
by a police officer grabbing him around the neck.  Again, 
there was no reference to in-service symptomatology or 
pathology, and the assessment included chronic lumbosacral 
pain with exacerbation secondary to a fall.   

The additional evidence includes private clinical reports 
dated in 1997 from a private physician, S. Beth Sherrill, M. 
D., noting a diagnosis of osteoarthritis of the lumbar spine 
beginning in 1995.  These reports also reflect the veteran 
reporting a history of a spine compression dating from 
service as a result of being "bounced around" in a jeep.  
However, Dr. Sherrill, in evaluating the veteran's history, 
noted that there were "apparently no contemporaneous 
records" supporting the veteran's history and concluded that 
it was "doubtful" that the mechanism of injury asserted by 
the veteran would have resulted in any current spine 
disability.   

The record also contains reports from chiropractors dated in 
1998 reflecting treatment for lumbar degeneration and 
compression.  One such report dated in March 1998 noted the 
veteran's reported history of a lumbar compression due to 
riding jeeps during service and included a conclusion that, 
due to the lack of evidence of "substantial" trauma after 
service, the veteran's back disorder was most likely the 
result of in-service pathology.  Another chiropractor 
reported in a February 1998 statement that the symptoms of 
the veteran's spine disorder were "consistent with extremely 
long term spinal degeneration which go[es] back decades." 

Additional "positive" evidence in the form of reports from 
a VA physician dated in March 2000 and January 2001 are also 
of record.  These reports suggested that the veteran has an 
"ongoing history of cervical and lumbar [disability] dating 
back to the 1950s."  This physician also noted osteophyte 
formation in the veteran's lumbar and cervical spine which 
suggested to the examiner a "chronic" process "which could 
have occurred 50 years ago or longer."  Finally, an April 
2001 clinical report from a private physician repeated the 
veteran's history of a back injury during service, and an 
assertion by him that he has been "100 percent disabled" 
since that time.  
 
After reviewing the evidence of record as summarized above, 
as well as the testimony presented by the veteran at his 
February 2001 hearing, the Board concludes that the veteran's 
claim must be denied.  Particularly probative evidence in 
making this determination were the silent service medical 
records, as well as the fact that the veteran did not claim 
that he suffered a back disability during service on 
applications for VA benefits filed in August 1953 and July 
1991.  Also significant to the Board is the fact that the 
first evidence of treatment for a spine disability is 
contained on an examination report dated almost forty years 
after service, as well as the fact that the spine 
disabilities at that time were attributed to injuries 
sustained within the seven year prior to this examination 
rather than to service.  Finally, attention in this regard is 
directed to the conclusion of Dr. Sherrill that the veteran's 
back disability is not the result of service.  While the 
Board has considered the veteran's assertion and testimony 
that he sustained a back disability during service, to 
include as a result of "lumbar compression" from riding 
jeeps, there is no contemporaneous evidence to support this 
assertion.  "It is the duty of the [Board] as the factfinder 
to determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Given the evidence as highlighted above, the Board 
finds the veteran's assertions to be of minimal probative 
value.  See id.  

With regard to the "positive" evidence represented by the 
opinions from the VA physician and chiropractor linking the 
veteran's back disability to service, or at least to period 
of time relatively close to service, the adjudication of the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Moreover, the Board is "certainly free to discount the 
credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  To a large extent, 
the "positive" evidence is based on a history provided by 
the veteran which, as indicated above, is not supported by 
the evidence, and the Board is not bound by medical 
conclusions which are based solely on such assertions.  See 
Leshore v. Brown, 8 Vet. App. 406 (1995); Swann v. Brown, 5 
Vet App 229 (1993).  

To the extent that the "positive" opinions are not based on 
the veteran's statements, they are not supported by citations 
to any clinical evidence of which demonstrates back pathology 
either during service or the period from separation from 
service until 1990.  The probative weight of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the analytical 
findings.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  Given the lack of 
any contemporaneous evidence of in-service back treatment or 
symptomatology or continuity of back treatment after service, 
the Board concludes that the probative weight of the 
"positive" evidence is overcome by that of the "negative."  
Accordingly, the claim for service connection for 
osteoarthritis of the thoracolumbar spine must be denied.  


ORDER

Entitlement to service connection for osteoarthritis of the 
thoracolumbar spine is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

